Appeal by defendant, as limited by her brief, from an amended sentence of the County Court, Rockland County (Nelson, J.), imposed October 4, 1988, upon a finding that she had violated conditions of probation, the sentence being six months’ imprisonment upon her previous conviction of grand larceny in the second degree.
Ordered that the amended sentence is affirmed, and the matter is remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (5).
There is no basis for modifying the amended sentence of incarceration (see, Penal Law § 60.01; see also, People v Suitte, 90 AD2d 80). The defendant was advised when she was originally sentenced to a term of probation that a violation of its conditions could result in imprisonment. Her subsequent violations of those conditions were twice excused by the County Court. Mollen, P. J., Lawrence, Kooper and Harwood, JJ., concur.